Citation Nr: 0203479	
Decision Date: 04/16/02    Archive Date: 04/26/02

DOCKET NO.  00-01 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an increased evaluation for organic brain 
syndrome, with memory loss, currently evaluated as 10 percent 
disabling.

2.  Entitlement to an increased evaluation for chondromalacia 
of the right knee, currently evaluated as 10 percent 
disabling.

3.  Entitlement to service connection for depression, to 
include as secondary to the veteran's service-connected 
organic brain syndrome.

(The issues of entitlement to a compensable evaluation for 
weakness and decreased dexterity of the left hand, 
entitlement to an increased evaluation for a scar of the 
scalp, currently evaluated as 10 percent disabling, and 
entitlement to service connection for post-traumatic stress 
disorder (PTSD) will be the subject of a later decision.)




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from March 1989 to March 
1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 rating decision issued 
by the Department of Veterans' Affairs (VA) Regional Office 
(RO) in Cheyenne, Wyoming.  The record reflects that this 
appeal has since been transferred to the Lincoln, Nebraska 
VARO.

This appeal was initially developed to include the issue of 
entitlement to a rating in excess of 10 percent for 
lumbosacral strain.  In an August 2001 written statement, the 
veteran indicated that he was not asking for an increased 
rating for lumbosacral strain, thus withdrawing this issue 
from appellate review.

In written statements, dated in February 1999 and August 
2001, the veteran has referred to cervical and thoracic spine 
injuries during military service, requesting service 
connection for same.  These matters are referred to the RO 
for action deemed appropriate.  In the February 1999 
statement, the veteran has requested the status of his claim 
for a dental condition.  This matter is also referred to the 
RO's attention.

The Board is undertaking additional development on the issues 
of entitlement to a compensable evaluation for weakness and 
decreased dexterity of the left hand, entitlement to an 
increased evaluation for a scar of the scalp, currently 
evaluated as 10 percent disabling, and entitlement to service 
connection for PTSD pursuant to authority granted by 67 Fed. 
Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 19.9(a)(2)).  When it is completed, the Board 
will provide notice of the development as required by Rule of 
Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 20.903).)  After giving the notice 
and reviewing your response to the notice, the Board will 
prepare a separate decision addressing these issues.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issues decided herein has been obtained by 
the RO.

2.  The veteran's organic brain syndrome is mild to moderate 
in degree and is productive of significant memory loss.

3.  The veteran's right knee chondromalacia is productive of 
range of motion from zero to 45 degrees, accompanied by 
significant pain on motion.

4.  The veteran does not have a diagnosis of depression that 
has been etiologically linked to either service or his 
service-connected organic brain syndrome.


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent evaluation for organic 
brain syndrome have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.1, 4.7, 
4.130, Diagnostic Code 9304 (2001); 66 Fed. Reg. 45,620, 
45,630-32 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.159).

2.  The criteria for a 20 percent evaluation for 
chondromalacia of the right knee have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 4.1, 4.7, 4.71a, Diagnostic Code 5260 (2001); 66 
Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. § 3.159).

3.  Depression was not incurred in or aggravated by service 
or as secondary to the veteran's service-connected organic 
brain syndrome.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.310 (2001); 
66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that all relevant 
facts have been properly developed in regard to the claims 
addressed herein, and no further assistance is required in 
order to comply with VA's statutory duty to assist the 
veteran with the development of facts pertinent to his 
claims.  See 38 U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. 
Reg. 45,620, 45,630-32 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159).  Specifically, the RO has 
afforded the veteran comprehensive VA examinations in regard 
to these claims, and there is no indication of relevant 
medical records that the RO has not obtained to date.

VA's duty to notify the veteran of the evidence necessary to 
substantiate his claims has also been met in this case.  See 
38 U.S.C.A. § 5103 (West Supp. 2001).  The RO informed him of 
the need for such evidence in its May 1999 Statement of the 
Case, which contains all relevant regulatory provisions from 
Part 3 and Part 4 of Title 38 of the United States Code.  

To date, it does not appear that the RO has provided the 
veteran with a summary of the newly enacted provisions of 
38 U.S.C.A. §§ 5103 and 5103A (West 1991 & Supp. 2001), as 
contained in the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  Nevertheless, given 
that the actions by the RO reflect fundamental compliance 
with the new law, the Board finds that the veteran's appeal 
will not be adversely affected merely because the RO did not 
inform him of the enactment of the new provisions.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see also 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).

I.  Claims for increased evaluations

A.  Applicable laws and regulations

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 
(2001).  In cases where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (2001). 

B.  Organic brain syndrome

In a January 1994 rating decision, the RO granted service 
connection for a head injury with memory loss on the basis of 
service medical records confirming a closed head injury, 
resulting from a motor vehicle accident, in 1991 and an 
October 1993 VA examination report indicating that the 
veteran had organic brain syndrome secondary to this trauma.  
A 10 percent evaluation was assigned, effective from March 
1993.  This evaluation has since remained in effect and is at 
issue in this case.

A January 1998 report from Stewart Bedford, Ph.D., reflects 
that the veteran described his in-service 1991 accident and 
reported symptoms including headaches, severe problems with 
recent memory and concentration, depression, and inner rage.    
Dr. Bedford noted that the veteran had reasonably good long-
term memory, "but there was definite evidence of recent 
memory problems as well as problems with concentration."  
Results on the Bender-Gestalt test were noted to be 
consistent with a history of a head injury.  The Axis I 
diagnoses were a moderate to severe cognitive disorder, not 
otherwise specified; and a depressive disorder, not otherwise 
specified and with episodes of agitation and frequent inner 
rage.  A Global Assessment of Functioning (GAF) Scale score 
of 41 was rendered.  Dr. Bedford further noted that the 
veteran's problems, including moderate to severe 
psychological impairment and early-stage PTSD, "would make 
it unlikely that he would be able to work in the open labor 
market at this time."  

During his October 1998 VA examination, the veteran reported 
significant difficulties with memory and concentration.  Upon 
examination, memory testing revealed that, when given three 
unrelated objects, the veteran remembered all three 
immediately but only remembered 2.5 objects out of 3 after 
five minutes.  There was no evidence of suicidal ideation, 
homicidal ideation, hallucinations, or delusions.  Also, the 
veteran's overall affect was relatively pleasant and 
cooperative.  The examiner noted that the examination 
revealed some indications of difficulty in concentration, 
although the veteran was getting relatively good grades in 
school.  The kind of mistakes that the veteran was making 
were typical of perseveration that was common in people with 
organic brain syndrome.  However, the examiner was less sure 
of how serious and pervasive these problems were and 
recommended further psychological testing.  The Axis I 
diagnosis was mild-to-moderate organic brain syndrome, 
secondary to a traumatic head injury.  A GAF Scale score of 
65 was assigned.

In November 1998, the veteran underwent additional medical 
testing, as requested by the VA examiner.  All of the 
veteran's scores were below the 50 percentile.  With the 
exception of immediate visual memory ability, the veteran's 
scores were still within the "average" range.  The 
impression was mild to very mild memory deficits.  The 
examiner further noted that the veteran had suffered a loss 
of memory ability that would cause him to have some 
difficulties in scholastic and vocational settings.  Given 
the length of time since his accident, this loss was almost 
certainly permanent.  The examiner clarified that this did 
not mean that the veteran was incapable of scholastic or 
vocational functioning.  However, it would take much more 
effort for him to learn new material, and he was more 
susceptible to making mistakes than before his injury.

During his May 2000 VA hearing, the veteran indicated that he 
was currently working as a recruiter and commissions 
representative.  He also reported continued memory loss.

The RO has evaluated the veteran's organic brain syndrome at 
the 10 percent rate under 38 C.F.R. § 4.130, Diagnostic Code 
9304 (2001).  Under this code section, organic brain syndrome 
manifested by occupational and social impairment due to mild 
or transient symptoms which decrease work efficiency and the 
ability to perform occupational tasks only during periods of 
significant stress, or symptoms controlled by continuous 
medication, warrants a 10 percent disability evaluation.  
Organic brain syndrome which is productive of occupational 
and social impairment with an occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, or mild memory loss (such 
as forgetting names, directions, and recent events), warrants 
a 30 percent disability evaluation.  A 50 percent disability 
evaluation encompasses organic brain syndrome manifested by 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; or difficulty 
in establishing and maintaining effective work and social 
relationships.  

In the present case, the Board notes that October 1998 VA 
psychiatric examination reflects that the veteran's organic 
brain syndrome was found to be mild to moderate in degree.  
The examiner specifically found that the veteran had 
difficulty with concentration.  Subsequent VA memory tests, 
from November 1998, revealed that the veteran scored below 
the 50 percentile on most tests but that his overall results 
were within the average range.  While the veteran's memory 
loss was found to be likely permanent and likely to create 
some limitations on how far he could progress in a scholastic 
or vocational setting, the memory deficits were described as 
"mild to very mild."  

This evidence, however, conflicts significantly with that 
indicated in Dr. Bedford's January 1998 statement.  Dr. 
Bedford characterized the veteran's cognitive disorder as 
moderate to severe in degree, with definite evidence of 
recent memory problems and concentration.  The Board further 
notes that Dr. Bedford assigned a GAF Scale score of 41 and 
opined that it was unlikely that the veteran would be able to 
work in the open labor market at the present time.

The Board is aware that the evidence in this case contains 
widely disparate findings as to the extent of the veteran's 
organic brain syndrome.  Viewed in combination, the noted 
medical reports suggest a disorder that is approximately 
moderate in degree, with definite evidence of memory and 
concentration loss.  This evidence closely approximates the 
criteria for a 30 percent evaluation under Diagnostic Code 
9304.  As this same evidence does not suggest the specific 
symptoms listed in the criteria for a 50 percent evaluation 
under Diagnostic Code 9304, it is the decision of the Board 
that a 30 percent evaluation, and not more, is warranted for 
the veteran's service-connected organic brain syndrome.  To 
that extent, this appeal is granted.  

C.  Chondromalacia of the right knee

In a January 1994 rating decision, the Chicago VARO granted 
service connection for right knee chondromalacia on the basis 
that this disorder was directly related to the veteran's 1991 
vehicular accident.  A zero percent evaluation was assigned, 
effective from March 1993.  In a February 1997 decision, the 
Board increased this evaluation to 10 percent on the basis of 
objective findings of pain and discomfort.  In a March 1997 
rating decision, the Chicago VARO effectuated this grant as 
of March 1993.  The 10 percent evaluation has since remained 
in effect and is at issue in this case.  

The veteran's 10 percent evaluation is based on the criteria 
of 38 C.F.R. § 4.71a, Diagnostic Code 5260 (2001).  Under 
this code section, a 10 percent evaluation is warranted for 
flexion limited to 45 degrees, a 20 percent evaluation is in 
order in cases of flexion limited to 30 degrees, and a 30 
percent evaluation is appropriate in cases of flexion limited 
to 15 degrees.

In this case, the veteran's October 1998 VA medical 
examination revealed active flexion from zero to 45 degrees.  
By itself, this finding would appear to approximate the 
criteria for the currently assigned 10 percent evaluation 
under Diagnostic Code 5260 (2001).  However the examiner 
noted that the veteran "was reluctant to go further than 
about 45 degrees because of experience with pain in this 
area."  While x-rays of the veteran's right knee were within 
normal limits, the veteran was reported to use a knee brace 
and complained of pain with kneeling and squatting.

Overall, it appears from this examination that the veteran's 
limitation of flexion to 45 degrees is accompanied by 
significant pain.  Under 38 C.F.R. §§ 4.40 and 4.45 (2001), 
painful motion and functional loss due to pain warrant 
further consideration when the veteran is otherwise rated for 
loss of range of motion.  See DeLuca v. Brown, 8 Vet. App. 
202, 204-07 (1996).  Due to the presence of flexion limited 
to 45 degrees and significant pain, the Board finds that a 20 
percent evaluation is warranted.  The additional 10 percent 
for pain is felt to fairly compensate the veteran for the 
functional loss and painful motion as recounted in the 
statements in the record and as clinically demonstrated.

The Board has further considered whether an even higher 
evaluation is warranted for this disorder.  However, the 
Board finds no evidence of ankylosis of the knee, severe 
recurrent subluxation or lateral instability, or limitation 
of extension.  As such, there is no basis for an even higher 
evaluation under, respectively, Diagnostic Codes 5256, 5257, 
or 5261.  Furthermore, as x-rays revealed no arthritis of the 
right knee, there is no basis for separate evaluations based 
on arthritis and instability of the knee.  See VAOPGCPREC 23-
97 (July 1, 1997); see also VAOPGCPREC 9-98 (August 14, 
1998).  As such, the evidence supports a 20 percent 
evaluation, but not more, for the veteran's right knee 
chondromalacia.

II.  Entitlement to service connection for depression

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.303(a) (2001).  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2001).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001).  

Additionally, a disability which is proximately due to, or 
results from, another disease or injury for which service 
connection has been granted shall be considered a part of the 
original condition.  38 C.F.R. § 3.310(a) (2001).  
Specifically, when aggravation of a disease or injury for 
which service connection has not been granted is proximately 
due to, or the result of, a service-connected condition, the 
veteran shall be compensated for the degree of disability 
over and above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The Board also observes that certain chronic diseases, 
including psychoses, may be presumed to have been incurred 
during service if manifested to a compensable degree within 
one year of separation from active military service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.307, 3.309 (2001).  That having been said, the 
Board also notes that the VA Schedule for Rating 
Disabilities, as contained in Part 4 of Title 38 of the Code 
of Federal Regulations, lists depression as a mood disorder 
and not as a psychosis.

In this case, the Board initially observes that a December 
1992 service medical record contains assessments of 
questionable short term memory loss and rule out depression.  
As indicated above, the first post-service medical evidence 
of depression is the January 1998 report from Dr. Bedford.  
This report reflects a diagnosis of depression, as well as a 
notation that the veteran's recent memory and concentration 
problems appeared to be "directly related to his head 
injury."  By contrast, the examiner who conducted the 
veteran's October 1998 VA psychiatric examination found no 
evidence of depression and diagnosed only organic brain 
syndrome.  During this examination, the veteran reported 
periods of difficulty with depression in the past but 
indicated that he was not overtly depressed at the current 
time.  The Board observes that the examiner reviewed the 
veteran's claims file in conjunction with the examination.  

The evidence of record reflects that there is evidence both 
supporting and against the finding of current depression.  
This diagnosis was specifically noted in Dr. 
Bedford's report but was also discounted in the report of the 
October 1998 VA psychiatric examination.  Dr. Bedford related 
memory and concentration problems to the original brain 
injury and felt that the depression, anxiety and rage of the 
veteran were all related to the inservice brain injury.  The 
VA examiner, as noted earlier, found no evidence of current 
depression, despite a history given of periods of difficulty 
with depression in the past, and thus did not opine as to a 
link to service or a service-connected disorder.  As the more 
recent October 1998 VA examination by a psychiatrist 
specifically rules out a diagnosis of a depressive disorder 
and represents an opinion following a review of records, as 
well as a current examination, the Board concludes that there 
is not a current diagnosis of a depressive disorder so as to 
support a grant of service connection.

The only remaining evidence of record supporting the 
veteran's claim is lay evidence, including his own lay 
opinion and statements from both his wife and a fellow 
soldier.  However, none of these witnesses has been shown to 
possess the medical credentials or training needed to render 
a diagnosis or a competent opinion as to etiology.  As such, 
these opinions cannot be deemed competent medical evidence 
and, therefore, lack probative value.  See Routen v. Brown, 
10 Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 
1998); YT v. Brown, 9 Vet. App. 195, 201 (1996); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

Overall, the preponderance of the evidence is against the 
veteran's claim for service connection for depression, to 
include as secondary to the veteran's service-connected 
organic brain syndrome.  As such, this claim must be denied.  
In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  However, that doctrine is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b) 
(West 1991 & Supp. 2001). 


ORDER

Entitlement to a 30 percent evaluation for organic brain 
syndrome, with memory loss, is granted, subject to the laws 
and regulations governing the payment of monetary benefits.

Entitlement to a 20 percent evaluation for chondromalacia of 
the right knee is granted, subject to the laws and 
regulations governing the payment of monetary benefits.

The claim of entitlement to service connection for 
depression, to include as secondary to the veteran's service-
connected organic brain syndrome, is denied.


		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 


